Case 5:19-cv-02324-JGB-SP Document 25

Alan M. Kindred (SBN 135145)
akindred@leechtishman.com

200 S Los Robles Ave, Ste 300

Pasadena CA 91101 Tel: 626-796-4000, ext. 327

 

Filed 11/02/20 Page lofi Page ID #:119

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

James Rutherford

Plaintiff(s)
Vv.

Washington Fund V, LLC et al

Defendant(s).

CASE NUMBER

5:19-cv-02324-JGB-SP

 

 

MEDIATION REPORT

 

Instructions: The mediator must file this Report within 5 days after the conclusion of a mediation session even
if the negotiations continue. If the case later settles with the assistance of the mediator, the mediator must file

a subsequent Report.

1. A mediation was held on (date): November 2, 2020

 

_] A mediation did not take place because the case settled before the session occurred.

2. The individual parties and their respective trial counsel, designated corporate representatives, and/or

representatives of the party's insurer:

Appeared as required by L.R. 16-15.5(b).
[_] Did not appear as required by L.R. 16-15.5(b).

_] Plaintiff or plaintiffs representative failed to appear.
L] Defendant or defendant's representative failed to appear.

[} Other:

3, Did the case settle?
LJ Yes, fully, on

(date).

 

L] Yes, partially, and further facilitated discussions are expected. (See No. 4 below.)

LJ Yes, partially, and further facilitated discussions are not expected.
No, and further facilitated discussions are expected. (See No. 4 below.)

L] No, and further facilitated discussions are not expected.

4, If further facilitated discussions are expected, by what date will you check in with the parties?

January 31, 2021

Dated: November 2, 2020

 

The Mediator must electronically file original document in CM/
ECF using one of four choices under "Civil => Other Filings =>
ADR/Mediation Documents => Mediation Report (ADR-3)."

/s/ A. M. Kindred
Signature of Mediator

Alan M. Kindred
Name of Mediator (print)

 

 

 

ADR-03 (10/19)

MEDIATION REPORT

Page 1 of 1
